Exhibit 10.4

 

Intercreditor Agreement

 

 

Wells Fargo Bank, N.A., as First Lien Agent and Collateral Agent

 

Wells Fargo Energy Capital, Inc., as Second Lien Agent

 

LRE Operating, LLC, as Borrower,

 

LRR Energy, L.P., as Parent Guarantor

 

 

June 28, 2012

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

 

1.

Lien Priorities

1

Section 1.1.

Seniority of Liens Securing First Lien Obligations

1

Section 1.2.

No Payment Subordination

2

Section 1.3.

First Lien Obligations and Second Lien Obligations

3

Section 1.4.

First Lien Cap

4

Section 1.5.

First and Second Lien Collateral to be Identical

4

Section 1.6.

Pledged Collateral

5

Section 1.7.

Collateral Agent; Limitations on Duties and Obligations

6

Section 1.8.

Prohibition on Contesting Liens; No Marshaling

7

Section 1.9.

Confirmation of Subordination in Second Lien Collateral Documents

8

Section 1.10.

Release of Liens or Guaranties

8

Section 1.11.

Subordination of Liens Securing Excess First Lien Obligations

9

2.

Modification of Obligations

10

Section 2.1.

Permitted Modifications

10

Section 2.2.

Modifications Requiring Consent

11

Section 2.3.

Parallel Modifications to Second Lien Obligations

12

Section 2.4.

Notice of Modifications

13

3.

Enforcement

13

Section 3.1.

Who May Exercise Remedies

13

Section 3.2.

Manner of Exercise

14

Section 3.3.

Specific Performance

15

Section 3.4.

Notice of Exercise

15

4.

Payments

15

Section 4.1.

Application of Proceeds

15

Section 4.2.

Insurance

16

Section 4.3.

Payment Turnover

16

Section 4.4.

Refinancing After Discharge of First Lien Obligations

16

5.

Purchase of First Lien Obligations by Second Lien Claimholders

17

Section 5.1.

Purchase Right

17

Section 5.2.

Purchase Notice

18

Section 5.3.

Purchase Price

18

Section 5.4.

Purchase Closing

19

Section 5.5.

Excess First Lien Obligations Not Purchased

19

Section 5.6.

Actions after Purchase Closing

19

Section 5.7.

No Recourse or Warranties; Defaulting Creditors

20

6.

Insolvency Proceedings

21

Section 6.1.

Use of Cash Collateral and DIP Financing

21

Section 6.2.

Sale of Collateral

22

Section 6.3.

Relief from the Automatic Stay

23

Section 6.4.

Adequate Protection

23

 

i

--------------------------------------------------------------------------------


 

Section 6.5.

First Lien Objections to Second Lien Actions

24

Section 6.6.

Avoidance; Reinstatement of Obligations

24

Section 6.7.

Reorganization Securities

24

Section 6.8.

Post-Petition Claims

25

Section 6.9.

Waivers

25

Section 6.10.

Separate Grants of Security and Separate Classification

25

Section 6.11.

Effectiveness in Insolvency Proceedings

25

7.

Miscellaneous

26

Section 7.1.

Conflicts

26

Section 7.2.

No Waivers; Remedies Cumulative; Integration

26

Section 7.3.

Effectiveness; Severability; Termination

26

Section 7.4.

Modifications of this Agreement

26

Section 7.5.

Information Concerning Financial Condition of Borrower and its Subsidiaries

27

Section 7.6.

No Reliance

27

Section 7.7.

No Warranties; Independent Action

28

Section 7.8.

Subrogation

29

Section 7.9.

Applicable Law; Jurisdiction; Waiver of Jury Trial; Service

29

Section 7.10.

Notices

29

Section 7.11.

Further Assurances

29

Section 7.12.

Successors and Assigns

29

Section 7.13.

Authorization

30

Section 7.14.

No Third Party Beneficiaries

30

Section 7.15.

No Indirect Actions

30

Section 7.16.

Counterparts

30

Section 7.17.

Resignation

30

Section 7.18.

Original Grantors, Additional Grantors

31

8.

Definitions

31

Section 8.1.

Defined Terms

31

Section 8.2.

Usages

36

 

INDEX OF DEFINED TERMS

 

ii

--------------------------------------------------------------------------------


 

This INTERCREDITOR AGREEMENT dated as of June 28, 2012 (this “Agreement”) is by
and among Wells Fargo Bank, N.A., as administrative agent for the holders of the
First Lien Obligations defined below (in such capacity, including its successors
and assigns, “First Lien Agent”), Wells Fargo Energy Capital, Inc., as
administrative agent for the holders of the Second Lien Obligations defined
below (in such capacity, including its successors and assigns, “Second Lien
Agent”), Wells Fargo Bank, N.A., as Collateral Agent for the First Lien Agent
and the Second Lien Agent in accordance with the terms hereof (in such capacity,
including its successors and assigns, “Collateral Agent”), LRE Operating, LLC
(“Borrower”), LRR Energy, L.P. (“LRR Energy”) and each of the Guarantor
Subsidiaries (defined below).

 

RECITALS

 

Borrower, certain lenders and agents and First Lien Agent have entered into that
certain Credit Agreement dated as of July 22, 2011, providing for certain loans
and other extensions of credit as provided more fully therein (as amended,
modified, supplemented or restated, the “First Lien Credit Agreement”).

 

Borrower, certain lenders and Second Lien Agent have entered into that certain
Second Lien Credit Agreement dated the date hereof, providing for certain term
loans (as amended, modified, supplemented or restated, the “Second Lien Credit
Agreement”).

 

LRR Energy has guaranteed, and Borrower has agreed to cause certain current and
future Subsidiaries of Borrower (the “Guarantor Subsidiaries”) to guarantee,
Borrower’s Obligations under the First Lien Credit Agreement and the Second Lien
Credit Agreement.

 

Each of Borrower, LRR Energy, each Guarantor Subsidiary, and each other Person
that executes and delivers a First Lien Collateral Document or a Second Lien
Collateral Document as a “grantor” or “pledgor” (or the equivalent) is herein
after referred to as “Grantor” and, collectively, as the “Grantors”.

 

Borrower may enter into Swap Agreements with one or more lenders under the First
Lien Credit Agreement or their affiliates as counterparties, which may be
included in the First Lien Obligations defined below.

 

The First Lien Obligations and the Second Lien Obligations are secured by Liens
on substantially all the assets of the Grantors.

 

The Parties desire to set forth in this Agreement their rights and remedies with
respect to the Collateral securing the First Lien Obligations and the Second
Lien Obligations, and the duties, rights, remedies and protections afforded the
Collateral Agent.

 

AGREEMENT

 

1.                                      Lien Priorities

 

Section 1.1.                                 Seniority of Liens Securing First
Lien Obligations.

 

(a)                                 A Lien on Collateral securing any First Lien
Obligation that is included in the Capped Obligations up to but not in excess of
the First Lien Cap will at all times be senior and prior in all respects to a
Lien on such Collateral securing any Second Lien Obligation, and a Lien on
Collateral securing any

 

1

--------------------------------------------------------------------------------


 

Second Lien Obligation will at all times be junior and subordinate in all
respects to a Lien on such Collateral securing any First Lien Obligation that is
included in the Capped Obligations up to but not in excess of the First Lien
Cap.

 

(b)                                 A Lien on Collateral securing any First Lien
Obligation that is not included in the Capped Obligations will at all times be
senior and prior in all respects to a Lien on such Collateral securing any
Second Lien Obligation, and a Lien on Collateral securing any Second Lien
Obligation will at all times be junior and subordinate in all respects to a Lien
on such Collateral securing any First Lien Obligation that is not included in
the Capped Obligations.

 

(c)                                  The Lien on Collateral securing any First
Lien Obligation that is included in the Capped Obligations in excess of the
First Lien Cap will have the priority set forth in Section 1.11, “Subordination
of Liens Securing Excess First Lien Obligations.”

 

(d)                                 Except as otherwise expressly provided
herein, the priority of the Liens securing First Lien Obligations, and Liens
securing Second Lien Obligations to the extent provided in Section 1.11 and the
rights and obligations of the Parties will remain in full force and effect
irrespective of

 

(1)                                 how a Lien was acquired (whether by grant,
possession, statute, operation of law, subrogation, or otherwise),

 

(2)                                 the time, manner, or order of the grant,
attachment, or perfection of a Lien,

 

(3)                                 any conflicting provision of the UCC or
other applicable law,

 

(4)                                 any defect in, or non-perfection, setting
aside, or avoidance of, a Lien or a First Lien Loan Document or a Second Lien
Loan Document,

 

(5)                                 the modification of a First Lien Obligation
or a Second Lien Obligation,

 

(6)                                 the modification of a First Lien Loan
Document or a Second Lien Loan Document,

 

(7)                                 the subordination of a Lien on Collateral
securing a First Lien Obligation to a Lien securing another obligation of a
Grantor or other Person,

 

(8)                                 the exchange of a security interest in any
Collateral for a security interest in other Collateral,

 

(9)                                 the commencement of an Insolvency
Proceeding, or

 

(10)                          any other circumstance whatsoever, including a
circumstance that might be a defense available to, or a discharge of, a Grantor
in respect of a First Lien Obligation or a Second Lien Obligation or holder of
such Obligation.

 

Section 1.2.                                 No Payment Subordination.

 

The subordination of Liens securing Second Lien Obligations to Liens securing
First Lien Obligations set forth in Section 1.1 affects only the relative
priority of those Liens, and does not subordinate the Second Lien Obligations in
right of payment to the First Lien Obligations. Nothing in this Agreement will
affect the entitlement of any Second Lien Claimholder to receive and retain
required

 

2

--------------------------------------------------------------------------------


 

payments of interest, principal and other amounts in respect of a Second Lien
Obligation unless the receipt is expressly prohibited by, or results from the
Second Lien Claimholder’s breach of, this Agreement.

 

Section 1.3.                                 First Lien Obligations and Second
Lien Obligations.

 

(a)                                 First Lien Obligations means all Obligations
of the Grantors under

 

(1)                                 the First Lien Credit Agreement and the
other First Lien Loan Documents, including but not limited to “Indebtedness” as
defined in the First Lien Credit Agreement on the date hereof;

 

(2)                                 the guaranties by LRR Energy and the
Guarantor Subsidiaries of the Borrower’s Obligations under the First Lien Loan
Documents; and

 

(3)                                 any agreement or instrument granting or
providing for the perfection of a Lien securing any of the foregoing.

 

Notwithstanding any other provision hereof, the term “First Lien Obligations”
will include accrued interest, fees, costs and other charges incurred under the
First Lien Credit Agreement and the other First Lien Loan Documents, whether
incurred before or after commencement of an Insolvency Proceeding, and whether
or not allowable in an Insolvency Proceeding.

 

To the extent that any payment with respect to the First Lien Obligations
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of set-off, or otherwise) is declared to be fraudulent or preferential
in any respect, set aside, or required to be paid to a debtor in possession,
trustee, receiver, or similar Person, then the obligation or part thereof
originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

(b)                                 Second Lien Obligations means all
Obligations of the Grantors under

 

(1)                                 the Second Lien Credit Agreement and the
other Second Lien Loan Documents, including but not limited to “Indebtedness” as
defined in the Second Lien Credit Agreement on the date hereof;

 

(2)                                 the guaranties by LRR Energy and the
Guarantor Subsidiaries of Borrower’s Obligations under the Second Lien Loan
Documents; and

 

(3)                                 any agreement or instrument granting or
providing for the perfection of a Lien securing any of the foregoing.

 

Notwithstanding any other provision hereof, the term “Second Lien Obligations”
will include accrued interest, fees, costs and other charges incurred under the
Second Lien Credit Agreement and the other Second Lien Loan Documents, whether
incurred before or after commencement of an Insolvency Proceeding, and whether
or not allowable in an Insolvency Proceeding.

 

To the extent that any payment with respect to the Second Lien Obligations
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of set-off, or otherwise) is declared to be fraudulent or preferential
in any respect, set aside, or required to be paid to a debtor in possession,
trustee, receiver, or similar Person, then the obligation or part thereof
originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

3

--------------------------------------------------------------------------------


 

(c)                                  The inclusion of Obligations under Swap
Agreements in the First Lien Obligations will not create in favor of the
applicable counterparty any rights in connection with the management or release
of any Collateral or of the Obligations of any Grantor under any First Lien
Collateral Document.

 

(d)                                 First Lien Agent and the holders of First
Lien Obligations are, together, the “First Lien Claimholders”. Second Lien Agent
and the holders of Second Lien Obligations are, together, the “Second Lien
Claimholders”.

 

Section 1.4.                                 First Lien Cap.

 

Capped Obligations means First Lien Obligations for the payment of principal of
Loans (as defined in the First Lien Credit Agreement) and reimbursement
obligations in respect of Letters of Credit issued pursuant to the First Lien
Credit Agreement, and interest, premium, if any, and fees accruing or payable in
respect thereof or in respect of commitments therefor.

 

First Lien Cap means $500,000,000 plus amounts in respect of accrued, unpaid
interest, fees, and premium (if any), in each case accruing in respect of or
attributable to, the aggregate principal amount of First Lien Obligations
(including the undrawn amount of all Letters of Credit constituting First Lien
Obligations) at any one time not to exceed $500,000,000; provided that the First
Lien Cap shall not apply to any First Lien Obligations other than Capped
Obligations. Any net increase in the aggregate principal amount of a loan or
Letter of Credit (on a U.S. Dollar equivalent basis) after the loan is incurred
or the Letter of Credit issued that is caused by a fluctuation in the exchange
rate of the currency in which the loan or Letter of Credit is denominated will
be ignored in determining whether the First Lien Cap has been exceeded, except
with respect to the principal amount of First Lien Obligations made, issued, or
advanced after the calculation of such fluctuation in exchange rate.

 

Section 1.5.                                 First and Second Lien Collateral to
be Identical.

 

(a)                                 The Parties intend that the First Lien
Collateral and the Second Lien Collateral be identical (except as to order of
lien priority as described herein). Accordingly, subject to the other provisions
of this Agreement, the Parties will cooperate

 

(1)                                 to determine the specific items included in
the First Lien Collateral and the Second Lien Collateral, the steps taken to
perfect the Liens thereon, and the identity of the Persons having First Lien
Obligations or Second Lien Obligations; and

 

(2)                                 to make the forms, documents, and agreements
creating or evidencing the First Lien Collateral and Second Lien Collateral and
the guaranties of the First Lien Obligations and the Second Lien Obligations
materially the same, other than with respect to the first and second lien nature
of the Liens.

 

(b)                                 Until the Discharge of First Lien
Obligations, and whether or not an Insolvency Proceeding has commenced,
Borrower, LRR Energy, and Guarantor Subsidiaries will not grant, and will use
their best efforts to prevent any other Person from granting, a Lien on any
property

 

(1)                                 in favor of a First Lien Claimholder to
secure the First Lien Obligations unless Borrower, LRR Energy, Guarantor
Subsidiaries or such other Person grants (or offers to grant with a reasonable
opportunity for the Lien to be accepted) Second Lien Agent a junior Lien on

 

4

--------------------------------------------------------------------------------


 

such property to secure the Second Lien Obligations (however, the refusal of
Second Lien Agent to accept such Lien will not prevent the First Lien
Claimholder from taking the Lien); and

 

(2)                                 in favor of a Second Lien Claimholder to
secure the Second Lien Obligations unless Borrower, LRR Energy, Guarantor
Subsidiaries or such other Person grants (or offers to grant with a reasonable
opportunity for the Lien to be accepted) First Lien Agent a senior Lien on such
property to secure the First Lien Obligations (however, the refusal of First
Lien Agent to accept such Lien will not prevent the Second Lien Claimholder from
taking the Lien).

 

(c)                                  Subject to Section 1.1, “Seniority of Liens
Securing First Lien Obligations,” if a Second Lien Claimholder hereafter
acquires a Lien on property to secure a Second Lien Obligation where the
property is not also subject to a Lien securing the First Lien Obligations, then
such Second Lien Claimholder will give First Lien Agent written notice of such
Lien no later than five (5) Business Days after acquiring such Lien. If First
Lien Agent also obtains a Lien on such property or if such Second Lien
Claimholder fails to provide such timely notice to First Lien Agent, then such
property will be deemed to be Collateral for all purposes hereunder.

 

Section 1.6.                                 Pledged Collateral.

 

(a)                                 If First Lien Agent has any Collateral in
its possession or control (such Collateral being the “Pledged Collateral”),
then, subject to Section 1.1, “Seniority of Liens Securing First Lien
Obligations,” and this Section 1.6, First Lien Agent will deliver such Pledged
Collateral to the Collateral Agent who will possess or control the Pledged
Collateral as gratuitous bailee and/or gratuitous agent for perfection for the
benefit of the First Lien Agent, as secured party and the Second Lien Agent, as
secured party, so as to satisfy the requirements of sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC. In this Section 1.6, “control” has the
meaning given that term in sections 8-106 and 9-314 of the UCC.

 

(b)                                 Neither the Collateral Agent nor First Lien
Agent will have any obligation to any First Lien Claimholder or Second Lien
Claimholder to ensure that any Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 1.6. The duties or responsibilities of Collateral
Agent under this Section 1.6 will be limited solely to possessing or controlling
the Pledged Collateral as bailee and/or agent for perfection in accordance with
this Section 1.6 and delivering the Pledged Collateral upon a Discharge of First
Lien Obligations as provided in subsection (d) below.

 

(c)                                  First Lien Agent and Second Lien Agent
hereby waive and release the Collateral Agent from all claims and liabilities
arising out of the Collateral Agent’s role under this Section 1.6 as bailee
and/or agent with respect to the Pledged Collateral except to the extent such
claims or liabilities are attributable to the gross negligence or willful
misconduct of the Collateral Agent.

 

(d)                                 Upon the Discharge of First Lien
Obligations, the Collateral Agent will deliver or transfer control of any
Pledged Collateral in its possession or control, together with any necessary
endorsements (which endorsements will be without recourse and without any
representation or warranty),

 

(A)                               first, to Second Lien Agent if any Second Lien
Obligations remain outstanding; and

 

(B)                               second, to Borrower,

 

and will take any other action reasonably requested by Second Lien Agent (at the
expense of Borrower or, upon default by Borrower in payment or reimbursement
thereof, Second Lien

 

5

--------------------------------------------------------------------------------


 

Agent) in connection with Second Lien Agent obtaining a first-priority interest
in the Pledged Collateral.

 

(e)                                  If First Lien Agent has any Pledged
Collateral in its possession or control, then, subject to Section 1.1,
“Seniority of Liens Securing First Lien Obligations,” and this Section 1.6,
First Lien Agent will possess or control the Pledged Collateral as gratuitous
bailee and/or gratuitous agent for perfection for the benefit of Second Lien
Agent as secured party, so as to satisfy the requirements of sections
8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC. If Second Lien Agent has any
Pledged Collateral in its possession or control, then, subject to Section 1.1,
“Seniority of Liens Securing First Lien Obligations,” and this Section 1.6,
Second Lien Agent will possess or control the Pledged Collateral as gratuitous
bailee and/or gratuitous agent for perfection for the benefit of First Lien
Agent as secured party, so as to satisfy the requirements of sections
8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC.

 

(f)                                   Second Lien Agent will not have any
obligation to any Second Lien Claimholder to ensure that any Pledged Collateral
is genuine or owned by any of the Grantors or to preserve rights or benefits of
any Person except as expressly set forth in this Section 1.6. The duties or
responsibilities of Second Lien Agent under this Section 1.6 will be limited
solely to possessing or controlling the Pledged Collateral as bailee and/or
agent for perfection in accordance with this Section 1.6 and delivering the
Pledged Collateral upon a Discharge of Second Lien Obligations as provided in
subsection (h) below.

 

(g)                                  Collateral Agent, First Lien Agent and
Second Lien Agent hereby mutually waive and release each other from all claims
and liabilities arising out of any of their roles under this Section 1.6 as
bailee and/or agent with respect to the Pledged Collateral except to the extent
such claims or liabilities are attributable to the gross negligence or willful
misconduct of such other party.

 

(h)                                 Upon the Discharge of Second Lien
Obligations, Second Lien Agent will deliver or transfer control of any Pledged
Collateral in its possession or control, together with any necessary
endorsements (which endorsements will be without recourse and without any
representation or warranty),

 

(A)                               first, to First Lien Agent if any First Lien
Obligations remain outstanding; and

 

(B)                               second, to Borrower

 

and will take any other action reasonably requested by First Lien Agent (at the
expense of the Borrower or, upon default by the Borrower in payment or
reimbursement thereof, First Lien Agent) in connection with First Lien Agent
obtaining a first-priority interest in the Pledged Collateral.

 

Section 1.7.                                 Collateral Agent; Limitations on
Duties and Obligations.

 

(a)                                 The First Lien Agent and the Second Lien
Agent each hereby irrevocably appoint Wells Fargo Bank, N.A., as Collateral
Agent to act on their behalf as the Collateral Agent hereunder, and each
authorizes the Collateral Agent to act as the agent of the First Lien Agent and
Second Lien Agent for purposes of acquiring, holding and exercising rights and
remedies at the direction of the First Lien Agent. In this connection, the
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof), or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent,
shall be entitled to the benefits of all provisions protecting the First Lien
Agent and the Second Lien Agent, pursuant to this Agreement, and of all
provisions protecting collateral agents set forth in the First Lien Credit
Agreement and the Second Lien Credit Agreement (including without limitation,
the benefits of Articles XI and XII of both such Credit Agreements), and all
documents

 

6

--------------------------------------------------------------------------------


 

executed in connection with each of those agreements, respectively (as though
the Collateral Agent, such co-agents, sub-agents and attorneys-in-fact were the
“agent” under such documents), and as if all such protective provisions in such
documents were set forth in full herein with respect thereto. Until such time as
the Capped Obligations up to but not to exceed the First Lien Cap have been paid
in full, Collateral Agent shall act at the direction of the First Lien Agent
only.

 

(b)                                 (1) First Lien Agent will be solely
responsible for perfecting and maintaining the perfection of its Liens on the
First Lien Collateral, except with respect to the Pledged Collateral which
responsibility will be the obligation of the Collateral Agent upon delivery by
the First Lien Agent of such Pledged Collateral to the Collateral Agent; and

 

(2) except for Collateral Agent’s obligations under Section 1.6, “Pledged
Collateral,” Second Lien Agent will be solely responsible for perfecting and
maintaining the perfection of its Liens on the Second Lien Collateral.

 

(c)                                  This Agreement is intended solely to govern
the respective Lien priorities as between First Lien Claimholders and Second
Lien Claimholders and does not impose on Collateral Agent, First Lien Agent or
Second Lien Agent any obligations in respect of the disposition of Proceeds of
foreclosure on any Collateral that would conflict with a prior perfected claim
in favor of another Person, an order or decree of a court or other Governmental
Authority, or applicable law.

 

(d)                                 Notwithstanding any other provision of this
Agreement, First Lien Agent will only be required to verify the payment of, or
other satisfactory arrangements with respect to, First Lien Obligations arising
under Swap Agreements if First Lien Agent receives notice of such Obligations,
together with any supporting documentation First Lien Agent requests, from the
applicable Person.

 

(e)                                  Except for obligations expressly provided
for herein, the First Lien Claimholders will have no liability to any Second
Lien Claimholder for any action by a First Lien Claimholder with respect to any
First Lien Obligations or Collateral, including

 

(1)                                 the maintenance, preservation or collection
of First Lien Obligations or any Collateral; and

 

(2)                                 the foreclosure upon, or the sale,
liquidation, maintenance, preservation or other disposition of, any Collateral.

 

(f)                                   Neither the Collateral Agent nor the First
Lien Agent will have by reason of this Agreement or any other document a
fiduciary relationship with any First Lien Claimholder or Second Lien
Claimholder. The parties recognize that the interests of First Lien Agent and
Second Lien Agent may differ, and First Lien Agent may act in its own interest
without taking into account the interests of any Second Lien Claimholder.

 

Section 1.8.                                 Prohibition on Contesting Liens; No
Marshaling.

 

(a)                                 First Lien Agent will not contest in any
proceeding (including an Insolvency Proceeding) the validity, enforceability,
perfection, or priority of any Lien securing a Second Lien Obligation, but
nothing in this Section 1.8 will impair the rights of any First Lien Claimholder
to enforce this Agreement, including the priority of the Liens securing the
First Lien Obligations or the provisions for exercise of remedies.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Second Lien Agent will not contest in any
proceeding (including an Insolvency Proceeding) the validity, enforceability,
perfection, or priority of any Lien securing a First Lien Obligation up to the
First Lien Cap with respect to the Capped Obligations and in their entirety with
respect to First Lien Obligations which are not Capped Obligations but nothing
in this Section 1.8 will impair the rights of any Second Lien Claimholder to
enforce this Agreement, including the priority of the Liens securing the Second
Lien Obligations or the provisions for exercise of remedies.

 

(c)                                  Until the Discharge of First Lien
Obligations, Second Lien Agent will not assert any marshaling, appraisal,
valuation or other similar right that may otherwise be available to a junior
secured creditor.

 

(d)                                 No First Lien Claimholder or Second Lien
Claimholder will assert a claim that challenges the perfection or validity of a
Lien or Indebtedness of another Claimholder that is based on allegations

 

(1)                                 of fraudulent conveyance, unlawful payment
of distributions to equity holders or other like allegations; or

 

(2)                                 that could be asserted with comparable merit
against Liens, interests or rights of the Person asserting the claim.

 

Section 1.9.                                 Confirmation of Subordination in
Second Lien Collateral Documents.

 

Borrower will cause each Second Lien Collateral Document to include the
following language (or language to similar effect approved by First Lien Agent)
and any other language First Lien Agent reasonably requests to reflect the
subordination of the Lien:

 

“Notwithstanding anything herein to the contrary, the Lien and security interest
granted to Second Lien Agent pursuant to this Agreement and the exercise of any
right or remedy by Second Lien Agent hereunder are subject to the provisions of
the Intercreditor Agreement, dated June     , 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Wells Fargo Bank, N.A., as First Lien Agent, Wells Fargo
Energy Capital, Inc., as Second Lien Agent, Wells Fargo Bank, N.A., as
Collateral Agent and the Grantors (as defined therein) from time to time party
thereto and other persons party or that may become party thereto from time to
time. If there is a conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement will control.”

 

Section 1.10.                          Release of Liens or Guaranties.

 

(a)                                 If First Lien Agent releases a Lien on
Collateral, or releases a Grantor from its Obligations under its guaranty of the
First Lien Obligations, in connection with:

 

(1)                                 an Enforcement Action; or

 

(2)                                 a Disposition of any Collateral under the
First Lien Loan Documents other than pursuant to an Enforcement Action (whether
or not there is an event of default under the First Lien Loan Documents)

 

then any Lien of Second Lien Agent on such Collateral, and the Obligations of
the Grantor under such guaranty of the Second Lien Obligations, will be, except
as otherwise provided below, automatically and simultaneously released, and
Second Lien Agent will promptly execute and deliver to First Lien Agent or the
Grantor such termination statements, releases and other

 

8

--------------------------------------------------------------------------------


 

documents as First Lien Agent or the Grantor requests to effectively confirm the
release, provided, that such release will not occur without the consent of
Second Lien Agent

 

(x) for an Enforcement Action, as to any Collateral the net Proceeds of the
disposition of which will not be applied to repay (and, to the extent
applicable, to reduce permanently commitments with respect to) the First Lien
Obligations; or

 

(y) for a Disposition, if the Disposition is prohibited by a provision of the
Second Lien Credit Agreement other than solely as the result of the existence of
a default or event of default under the Second Lien Loan Documents.

 

(b)                                 Second Lien Agent hereby appoints Collateral
Agent and First Lien Agent and any officer or agent of Collateral Agent and
First Lien Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of Second
Lien Agent or in First Lien Agent’s own name, in First Lien Agent’s discretion
to take any action and to execute any and all documents and instruments that may
be reasonable and appropriate for the limited purpose of carrying out the terms
of this Section 1.10, including any endorsements or other instruments of
transfer or release. This appointment is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations or such time as this
Agreement is terminated in accordance with its terms.

 

(c)                                  Until the Discharge of First Lien
Obligations, to the extent that First Lien Agent (or Collateral Agent upon the
request of the First Lien Agent)

 

(1)                                 releases a Lien on Collateral or a Grantor
from its Obligations under its guaranty, which Lien or guaranty is reinstated;
or

 

(2)                                 obtains a new Lien or additional guaranty
from a Grantor

 

then Second Lien Agent will be granted a Lien on such Collateral and an
additional guaranty, as the case may be, subject to Section 1.1, “Seniority of
Liens Securing First Lien Obligations.”

 

Section 1.11.                          Subordination of Liens Securing Excess
First Lien Obligations.

 

(a)                                 All Liens securing Second Lien Obligations
will be senior in all respects and prior to any Lien on the Collateral securing
any Excess First Lien Obligations, as defined below (but only with respect to
such excess amounts), and all Liens securing any Excess First Lien Obligations
will be junior and subordinate in all respects to any Lien securing a Second
Lien Obligation.

 

Example: Assuming there are no First Lien Obligations which are not Capped
Obligations, suppose First Lien Obligations are $150 million, with a First Lien
Cap of $100 million; Second Lien Obligations are $50 million with no Second Lien
Cap; and the total Collateral has a fair market value of $175 million. Then
Excess First Lien Obligations would equal $150 million minus $100 million, or
$50 million. First Lien Claimholders will have a first priority Lien on the
first $100 million of Collateral (including Proceeds), Second Lien Claimholders
will have a second priority Lien in the next $50 million of Collateral (i.e., in
the Collateral securing the $50 million of Excess First Lien Obligations)
sufficient to fully secure the Second Lien Obligations of $50 million, and First
Lien Claimholders will have a third priority Lien on the remaining $25 million
in Collateral. If all of the Collateral is sold at its fair market value, then
the $175 million in sales proceeds will be sufficient to pay $125 million of the
First Lien

 

9

--------------------------------------------------------------------------------


 

Obligations of $150 million and the Second Lien Obligations totaling $50 million
in full. See also, Section 4.1, “Application of Proceeds.”

 

(b)                                 Excess First Lien Obligations means any
First Lien Obligations which are included in the Capped Obligations and which
are in excess of the First Lien Cap.

 

(c)                                  With respect to the Excess First Lien
Obligations and Collateral (including Proceeds) therefor

 

(1)                                 First Lien Claimholders will have rights and
obligations (other than the obligations in respect to the Standstill Period)
analogous to the rights and obligations Second Lien Claimholders have under this
Agreement with respect of the Second Lien Obligations and the Collateral
(including Proceeds); and

 

(2)                                 Second Lien Claimholders will have rights
and obligations analogous to the rights and obligations First Lien Claimholders
have under this Agreement with respect to the First Lien Obligations which are
included in the Capped Obligations and which are not in excess of the First Lien
Cap, and the Collateral (including Proceeds).

 

(d)                                 Nothing in this Section 1.11 will waive any
default or event of default under the Second Lien Loan Documents resulting from

 

(1)                                 the incurrence of Obligations under the
First Lien Loan Documents in excess of the First Lien Cap with respect to the
Capped Obligations; or

 

(2)                                 the grant of Liens under the First Lien
Collateral Documents securing any such excess amounts, or the right of Second
Lien Claimholders to exercise any rights and remedies under the Second Lien Loan
Documents as a result thereof.

 

2.                                      Modification of Obligations

 

Section 2.1.                                 Permitted Modifications.

 

Except as otherwise expressly provided in this Section 2,

 

(a)                                 the First Lien Obligations may be modified
in accordance with their terms, and their aggregate amount increased or
Refinanced, without notice to or consent by any Second Lien Claimholder,
provided that the holders of any Refinancing Indebtedness (or their agent) bind
themselves in a writing addressed to Second Lien Claimholders to the terms of
this Agreement; and

 

(b)                                 the Second Lien Obligations may be modified
in accordance with their terms, and their aggregate amount increased or
Refinanced, without notice to or consent by any First Lien Claimholder, provided
that the holders of any Refinancing Indebtedness (or their agent) bind
themselves in a writing addressed to First Lien Claimholders to the terms of
this Agreement.

 

However, no such modification may alter or otherwise affect Sections 1.1,
“Seniority of Liens Securing First Lien Obligations,” or 1.8, “Prohibition on
Contesting Liens; No Marshaling.”

 

10

--------------------------------------------------------------------------------


 

Section 2.2.                                 Modifications Requiring Consent.

 

Notwithstanding the preceding Section 2.1 and except as otherwise permitted as
DIP Financing provided by the First Lien Lenders and deemed consented to by the
Second Lien Lenders pursuant to Section 6.1, “Use of Cash Collateral and DIP
Financing,” Required Lenders (as defined in the Second Lien Credit Agreement)
must consent to any modification to or Refinancing of the First Lien
Obligations, and Required Lenders (as defined in the First Lien Credit
Agreement) must consent to any modification to or Refinancing of the Second Lien
Obligations, that:

 

(a)                                 increases the aggregate principal amount of
loans, letters of credit, bankers acceptances, bonds, debentures, notes or
similar instruments or other similar extensions of credit (but excluding
obligations under Swap Agreements) or commitments therefor beyond

 

(1)                                 for the First Lien Obligations, (i) the
amount permitted by the First Lien Cap or (ii) the amount such that the
aggregate principal amount of all loans (which includes unreimbursed Letter of
Credit obligations outstanding under the First Lien Loan Documents) plus any new
loans are in excess of a Borrowing Base determined in accordance with the First
Lien Credit Agreement at Section 2.07 as of the date hereof, without giving
effect to any amendments; or

 

(2)                                 for the Second Lien Obligations, the amount
permitted under the First Lien Credit Agreement at Section 9.02(i) as of the
date hereof.

 

(b)                                 increases

 

(1)                                 the interest rate or yield, including by
increasing the “applicable margin” or similar component of the interest rate or
by modifying the method of computing interest; or

 

(2)                                 a letter of credit, commitment, facility,
utilization, or similar fee

 

so that the combined interest rate and fees are increased by more than 1.0% per
annum in the aggregate at any level of pricing, but excluding increases
resulting from

 

(A)                               increases in an underlying reference rate not
caused by a modification or Refinancing of such Obligations, accrual of interest
at the “default rate” defined in the loan documents at the date hereof or, for a
Refinancing, a rate that corresponds to the default rate; or

 

(B)                               application of a pricing grid set forth in the
loan documents at the date hereof.

 

(c)                                  for the First Lien Obligations, extends a
scheduled amortization payment or the scheduled final maturity date of the First
Lien Credit Agreement or a Refinancing beyond the scheduled final maturity date
of the Second Lien Credit Agreement or Refinancing.

 

(d)                                 for the First Lien Obligations, modifies a
mandatory prepayment provision in a manner that allows amounts that would
otherwise be required to be used to prepay First Lien Obligations to be retained
by the Grantors to an amount greater than permitted under the Second Lien Credit
Agreement.

 

(e)                                  for the First Lien Obligations, increases
the amount of Proceeds of dispositions of Collateral that are required to be
used to prepay First Lien Obligations.

 

11

--------------------------------------------------------------------------------


 

(f)                                   for the First Lien Obligations,
(i) modifies a covenant or event of default that directly restricts one or more
Grantors from making payments under the Second Lien Loan Documents that would
otherwise be permitted under the First Lien Loan Documents as in effect on the
date hereof, (ii) modifies Section 9.02(i) of the First Lien Credit Agreement,
except with respect to increases thereof and (iii) modifies Section 2.07 of the
First Lien Credit Agreement.

 

(g)                                  for the Second Lien Obligations, modifies
covenants, defaults or events of default to make them materially more
restrictive as to any Grantor, except for modifications to match changes made to
the First Lien Obligations so as to preserve, on substantially similar economic
terms, any differential that exists on the date hereof between the covenants,
defaults, or events of default in the First Lien Loan Documents and the
covenants, defaults, or events of default in the Second Lien Loan Documents.

 

(h)                                 for the Second Lien Obligations, accelerates
any date upon which a scheduled payment of principal or interest is due.

 

(i)                                     for the Second Lien Obligations, changes
a prepayment, redemption, or defeasance provision so as to require a new payment
or accelerate an existing payment Obligation.

 

(j)                                    for the Second Lien Obligations,

 

(1)                                 changes a term that would result in a
default under the First Lien Credit Agreement;

 

(2)                                 increases the Obligations of a Grantor; or

 

(3)                                 confers additional rights on a Second Lien
Claimholder in a manner materially adverse to a First Lien Claimholder.

 

Section 2.3.                                 Parallel Modifications to Second
Lien Obligations.

 

Subject to Section 2.2, “Modifications Requiring Consent,” if a First Lien
Claimholder and a Grantor modify a First Lien Collateral Document, the
modification will apply automatically to any comparable provision of a Second
Lien Collateral Document in which the Grantor grants a Lien on the same
Collateral, without the consent of any Second Lien Claimholder and without any
action by Second Lien Agent or any Grantor, provided that no such modification
will

 

(a)                                 remove or release Second Lien Collateral,
except to the extent that (l) the release is permitted or required by Section
6.1, “Use of Cash Collateral and DIP Financing,” or such removal or release is
expressly permitted under Section 1.10 hereof and (2) there is a corresponding
release of First Lien Collateral;

 

(b)                                 impose duties on Second Lien Agent without
its consent;

 

(c)                                  permit other Liens on the Collateral not
permitted under the terms of the Second Lien Loan Documents or Section 6,
“Insolvency Proceedings”; and

 

(d)                                 be prejudicial to the interest of Second
Lien Claimholders to a greater extent than First Lien Claimholders (other than
by virtue of their relative priorities and rights and obligations hereunder).

 

12

--------------------------------------------------------------------------------


 

Section 2.4.                                 Notice of Modifications.

 

First Lien Agent will notify Second Lien Agent, and Second Lien Agent will
notify First Lien Agent, of each modification to the First Lien Obligations or
Second Lien Obligations, respectively, within ten (10) Business Days after the
modification’s effective date and, if requested by the notified Agent, promptly
provide copies of any documents executed and delivered in connection with the
modification.

 

3.                                      Enforcement

 

Section 3.1.                                 Who May Exercise Remedies.

 

(a)                                 Subject to subsections (b) and (c) below and
to Section 4.1 “Application of Proceeds,” until the Discharge of First Lien
Obligations up to the First Lien Cap with respect to the Capped Obligations and
in their entirety with respect to First Lien Obligations which are not Capped
Obligations, First Lien Claimholders will have the exclusive right to

 

(1)                                 direct the Collateral Agent to commence and
maintain an Enforcement Action (including the rights to set-off or credit bid
their debt);

 

(2)                                 subject to Section 1.10, “Release of Liens
or Guaranties,” make determinations regarding the release or disposition of, or
restrictions with respect to, the Collateral; and

 

(3)                                 direct the Collateral Agent to otherwise
enforce the rights and remedies of a secured creditor under the UCC and the
Debtor Relief Laws of any applicable jurisdiction

 

so long as any Proceeds received by First Lien Agent and other First Lien
Claimholders in the aggregate in excess of those necessary to achieve Discharge
of First Lien Obligations up to the First Lien Cap with respect to First Lien
Obligations that are Capped Obligations and in their entirety with respect to
First Lien Obligations that are not Capped Obligations are distributed in
accordance with Section 4.1 hereof, except as otherwise required pursuant to the
UCC and applicable law, subject to the relative priorities described in
Section 1.1.

 

(b)                                 Notwithstanding the preceding
Section 3.1(a), Second Lien Claimholders may commence an Enforcement Action or
exercise rights with respect to a Lien securing a Second Lien Obligation if

 

(1)                                 180 days have elapsed since Second Lien
Agent notified First Lien Agent that the Second Lien Obligations were due in
full as a result of acceleration or otherwise (the “Standstill Period”);

 

(2)                                 First Lien Claimholders or First Lien Agent
(or Collateral Agent acting at the direction of the First Lien Agent) are not
then diligently pursuing an Enforcement Action with respect to all or a material
portion of the Collateral or diligently attempting to vacate any stay or
prohibition against such exercise;

 

(3)                                 any acceleration of the Second Lien
Obligations has not been rescinded; and

 

(4)                                 the applicable Grantor is not then a debtor
in an Insolvency Proceeding.

 

(c)                                  Notwithstanding Section 3.1(a), but subject
to Section 1.5, “First and Second Lien Collateral to be Identical,” a Second
Lien Claimholder may

 

13

--------------------------------------------------------------------------------


 

(1)                                 file a proof of claim or statement of
interest, vote on a plan of reorganization (including a vote to accept or reject
a plan of partial or complete liquidation, reorganization, arrangement,
composition or extension), and make other filings, arguments and motions, with
respect to the Second Lien Obligations and the Collateral in any Insolvency
Proceeding commenced by or against any Grantor, in each case in accordance with
this Agreement;

 

(2)                                 take action to create, perfect, preserve or
protect its Lien on the Collateral, so long as such actions are not adverse to
the priority status in accordance with this Agreement of Liens on the Collateral
securing the First Lien Obligations or First Lien Claimholders’ rights to
exercise remedies;

 

(3)                                 file necessary pleadings in opposition to a
claim objecting to or otherwise seeking the disallowance of a Second Lien
Obligation or a Lien securing the Second Lien Obligation;

 

(4)                                 join (but not exercise any control over) a
judicial foreclosure or Lien enforcement proceeding with respect to the
Collateral initiated by First Lien Agent, to the extent that such action could
not reasonably be expected to materially interfere with the Enforcement Action,
but no Second Lien Claimholder may receive any Proceeds thereof unless expressly
permitted herein; and

 

(5)                                 bid for or purchase Collateral at any
public, private or judicial foreclosure upon such Collateral initiated by any
First Lien Claimholder, or any sale of Collateral during an Insolvency
Proceeding; provided that such bid may not include a “credit bid” in respect of
any Second Lien Obligations unless the proceeds of such bid are otherwise
sufficient to cause the Discharge of First Lien Obligations up to the First Lien
Cap with respect to the Capped Obligations and in their entirety with respect to
First Lien Obligations which are not Capped Obligations.

 

(d)                                 Notwithstanding any provision of this
Agreement, Second Lien Claimholders may exercise any rights and remedies that
could be exercised by an unsecured creditor other than initiating or joining in
an involuntary case or proceeding under the Bankruptcy Code with respect to a
Grantor prior to the end of the Standstill Period against a Grantor that has
guaranteed or granted Liens to secure the Second Lien Obligations in accordance
with the terms of the Second Lien Loan Documents and applicable law, provided
that any judgment Lien obtained by a Second Lien Claimholder as a result such
exercise of rights will be included in the Second Lien Collateral and be subject
to this Agreement for all purposes (including in relation to the First Lien
Obligations).

 

(e)                                  First Lien Agent will promptly notify
Second Lien Agent of the Discharge of First Lien Obligations.

 

(f)                                   Any amounts received by First Lien
Claimholders with respect to Excess First Lien Obligations shall be applied in
the manner set forth in Section 4.1 hereof and delivered unto the Collateral
Agent for the benefit of the Second Lien Agent.

 

Section 3.2.                                 Manner of Exercise.

 

(a)                                 A First Lien Claimholder may take any
Enforcement Action

 

(1)                                 in any manner in its sole discretion in
compliance with applicable law;

 

14

--------------------------------------------------------------------------------


 

(2)                                 without consultation with or the consent of
any Second Lien Claimholder;

 

(3)                                 regardless of whether an Insolvency
Proceeding has been commenced;

 

(4)                                 regardless of any provision of any Second
Lien Loan Document (other than this Agreement); and

 

(5)                                 regardless of whether such exercise is
adverse to the interest of any Second Lien Claimholder.

 

(b)                                 The rights of a First Lien Claimholder to
enforce any provision of this Agreement or any First Lien Loan Document will not
be prejudiced or impaired by

 

(1)                                 any act or failure to act of any Grantor, or
any First Lien Claimholder; or

 

(2)                                 noncompliance by any Person other than such
First Lien Claimholder with any provision of this Agreement, any First Lien Loan
Document, or any Second Lien Loan Document

 

regardless of any knowledge thereof that any First Lien Claimholder may have or
otherwise be charged with.

 

(c)                                  No Second Lien Claimholder will contest,
protest or object to, or take any action to hinder, and each waives any and all
claims with respect to, any Enforcement Action by a First Lien Claimholder, to
the extent and only to the extent that such Enforcement Action is in accordance
with the terms of this Agreement and applicable law.

 

Section 3.3.                                 Specific Performance.

 

First Lien Agent and Second Lien Agent may each demand specific performance of
this Agreement, and each waives any defense based on the adequacy of a remedy at
law and any other defense that might be asserted to bar the remedy of specific
performance in any action brought by a Second Lien Claimholder or a First Lien
Claimholder, respectively.

 

Section 3.4.                                 Notice of Exercise.

 

The Collateral Agent will provide reasonable prior notice to the First Lien
Agent and Second Lien Agent of its initial material Enforcement Action. The
First Lien Agent and Second Lien Agent will each provide reasonable notice to
the other of any instructions provided to the Collateral Agent concerning
Enforcement Actions and/or of its material Enforcement Action.

 

4.                                      Payments

 

Section 4.1.                                 Application of Proceeds.

 

Until the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, and regardless of whether an Insolvency Proceeding has been
commenced, Collateral or Proceeds received in connection with an Enforcement
Action will be applied

 

(a)                                 first, to the payment in full or cash
collateralization of all First Lien Obligations that are not Excess First Lien
Obligations;

 

(b)                                 second, to the payment in full of the Second
Lien Obligations;

 

15

--------------------------------------------------------------------------------


 

(c)                                  third, to the payment in full of any Excess
First Lien Obligations; and

 

(d)                                 fourth, to the applicable Grantor or as
otherwise required by applicable law.

 

in each case as specified in the First Lien Documents or the Second Lien
Documents, or as otherwise determined by the First Lien Claimholders or the
Second Lien Claimholders, as applicable.

 

Section 4.2.                                 Insurance.

 

First Lien Agent and Second Lien Agent will be named as additional insureds
and/or loss payees, as applicable, under any insurance policies maintained by
any Grantor. Until the Discharge of First Lien Obligations up to the First Lien
Cap with respect to the Capped Obligations and in their entirety with respect to
First Lien Obligations which are not Capped Obligations, and subject to the
rights of the Grantors under the First Lien Loan Documents;

 

(a)                                 First Lien Agent will have the exclusive
right to adjust settlement for any losses covered by an insurance policy
covering the Collateral, and to approve an award granted in a condemnation or
similar proceeding (or a deed in lieu of condemnation) affecting the Collateral;
and

 

(b)                                 all Proceeds of such policy, award, or deed
will be applied in the order provided in Section 4.1. “Application of Proceeds,”
and

 

thereafter, if no Second Lien Obligations are outstanding, to the payment to the
owner of the subject property, such other Person as may be entitled thereto, or
as a court of competent jurisdiction may otherwise direct.

 

Section 4.3.                                 Payment Turnover.

 

Until the Discharge of First Lien Obligations up to the First Lien Cap with
respect to the Capped Obligations and in their entirety with respect to First
Lien Obligations which are not Capped Obligations, whether or not an Insolvency
Proceeding has commenced, Collateral or Proceeds (including insurance proceeds
or property or Proceeds subject to Liens referred to in paragraph (d) of
Section 1.5, “First and Second Lien Collateral to be Identical”) received by a
Second Lien Claimholder in connection with the exercise of a right or remedy
(including set-off, recoupment, or an Enforcement Action), will be

 

(a)                                 segregated and held in trust; and

 

(b)                                 promptly paid over to First Lien Agent in
the form received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. First Lien Agent is authorized to make such
endorsements as agent for the Second Lien Claimholder. This authorization is
coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations.

 

Section 4.4.                                 Refinancing After Discharge of
First Lien Obligations.

 

If, after the Discharge of First Lien Obligations, Borrower issues or incurs
Refinancing of the First Lien Obligations that is permitted to be incurred under
the Second Lien Loan Documents, then the First Lien Obligations will
automatically be deemed not to have been discharged for all purposes of this
Agreement (except for actions taken as a result of the initial Discharge of
First Lien Obligations) to the extent and only to the extent that such
Refinancing does not materially increase the First Lien Obligations

 

16

--------------------------------------------------------------------------------


 

that are not Capped Obligations. Upon Second Lien Agent’s receipt of a notice
stating that Borrower has entered into a new First Lien Loan Document and
identifying the new First Lien Agent (the New Agent),

 

(a)                                 the Obligations under such Refinancing
indebtedness will automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, to the extent and only to the
extent that such Refinancing does not materially increase the First Lien
Obligations that are not Capped Obligations,

 

(b)                                 the New Agent under such new First Lien Loan
Documents will be First Lien Agent for all purposes of this Agreement,

 

(c)                                  Second Lien Agent will promptly

 

(1)                                 enter into such documents and agreements
(including amendments or supplements to this Agreement) as Borrower or the New
Agent reasonably requests to provide to the New Agent the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement, and

 

(2)                                 deliver to the New Agent any Pledged
Collateral held by it together with any necessary endorsements (or otherwise
allow the New Agent to obtain control of such Pledged Collateral), and

 

(d)                                 the New Agent will promptly agree in a
writing addressed to Second Lien Agent to be bound by the terms of this
Agreement.

 

If any Obligations under the new First Lien Loan Documents are secured by
Collateral that does not also secure the Second Lien Obligations, then the
Grantors will cause the Second Lien Obligations to be secured at such time by a
second priority Lien on such Collateral to the same extent provided in the First
Lien Collateral Documents and this Agreement.

 

5.                                      Purchase of First Lien Obligations by
Second Lien Claimholders

 

Section 5.1.                                 Purchase Right.

 

(a)                                 If there is

 

(1)                                 an acceleration of the First Lien
Obligations in accordance with the First Lien Credit Agreement;

 

(2)                                 a payment default under the First Lien
Credit Agreement that is not cured, or waived by First Lien Claimholders, within
60 days of its occurrence; or

 

(3)                                 the commencement of an Insolvency Proceeding

 

(each a “Purchase Event”) then Second Lien Claimholders may purchase all, but
not less than all, of the First Lien Obligations which are included in the
Capped Obligations up to but not in excess of the First Lien Cap plus all, but
not less than all, of the First Lien Obligations which are not included in the
Capped Obligations (the “Purchase Obligations”). Such purchase will

 

(A)                               include all principal of, and all accrued and
unpaid interest, fees and expenses in respect of, all First Lien Obligations
outstanding at the time of purchase which are

 

17

--------------------------------------------------------------------------------


 

included in the Capped Obligations up to but not in excess of the First Lien Cap
plus all principal of, and all accrued and unpaid interest, fees and expenses in
respect of, all First Lien Obligations which are not included in the Capped
Obligations;

 

(B)                               be made pursuant to an Assignment and
Assumption (as such term is defined in the First Lien Credit Agreement), whereby
Second Lien Claimholders will assume all funding commitments and Obligations of
First Lien Claimholders under the First Lien Loan Documents; and

 

(C)                               otherwise be subject to the terms and
conditions of this Section 5.

 

Each First Lien Claimholder will retain all rights to indemnification provided
in the relevant First Lien Loan Documents for all claims and other amounts
relating to periods prior to the purchase of the First Lien Obligations pursuant
to this Section 5.

 

(b)                                 First Lien Claimholders will not commence an
Enforcement Action while Second Lien Claimholders have a right to purchase the
First Lien Obligations under this Section 5.

 

Section 5.2.                                 Purchase Notice.

 

(a)                                 Second Lien Claimholders desiring to
purchase all of the Purchase Obligations (the “Purchasing Creditors”) will
deliver a Purchase Notice to First Lien Agent that

 

(1)                                 is signed by the Purchasing Creditors;

 

(2)                                 states that it is a Purchase Notice under
this Section 5;

 

(3)                                 states that each Purchasing Creditor is
irrevocably electing to purchase, in accordance with this Section 5, the
percentage of all of the Purchase Obligations stated in the Purchase Notice for
that Purchasing Creditor, which percentages must aggregate exactly one hundred
percent (100%) for all Purchasing Creditors;

 

(4)                                 represents and warrants that the Purchase
Notice is in conformity with the Second Lien Loan Documents and any other
binding agreement among Second Lien Claimholders; and

 

(5)                                 designates a Purchase Date on which the
purchase will occur, (x) that is at least five (5) but not more than thirty (30)
Business Days after First Lien Agent’s receipt of the Purchase Notice and
(y) not more than sixty (60) days after the Purchase Event.

 

A Purchase Notice will be ineffective if it is received by First Lien Agent
after the occurrence giving rise to the Purchase Event is waived, cured or
otherwise ceases to exist.

 

(b)                                 Upon First Lien Agent’s receipt of an
effective Purchase Notice conforming to this Section 5.2, the Purchasing
Creditors will be irrevocably obligated to purchase, and the First Lien
Creditors will be irrevocably obligated to sell, the First Lien Obligations in
accordance with and subject to this Section 5.

 

Section 5.3.                                 Purchase Price.

 

The Purchase Price for the Purchase Obligations will equal the sum of

 

18

--------------------------------------------------------------------------------


 

(a)                                 the principal amount of all loans, advances
or similar extensions of credit included in the Purchase Obligations (including
unreimbursed amounts drawn on Letters of Credit, but excluding the undrawn
amount of outstanding Letters of Credit), and all accrued and unpaid interest
thereon through the Purchase Date (excluding any acceleration prepayment
penalties or premiums);

 

(b)                                 the net aggregate amount then owing to
counterparties under Swap Agreements that are First Lien Loan Documents,
including all amounts owing to the counterparties as a result of the termination
(or early termination) thereof to the extent not allocable to Excess First Lien
Obligations; and

 

(c)                                  all accrued and unpaid fees, expenses,
indemnities and other amounts owed to the First Lien Creditors under the First
Lien Loan Documents on the Purchase Date to the extent not allocable to Excess
First Lien Obligations.

 

Section 5.4.                                 Purchase Closing.

 

On the Purchase Date,

 

(a)                                 the Purchasing Creditors and First Lien
Agent will execute and deliver the Assignment Agreement;

 

(b)                                 the Purchasing Creditors will pay the
Purchase Price to First Lien Agent by wire transfer of immediately available
funds;

 

(c)                                  the Purchasing Creditors will deposit with
First Lien Agent or its designee by wire transfer of immediately available
funds, the aggregate undrawn amount of all then outstanding Letters of Credit
and the aggregate facing and similar fees that will accrue thereon through the
stated maturity of the Letters of Credit (assuming no drawings thereon before
stated maturity); and

 

(d)                                 Second Lien Agent will execute and deliver
to First Lien Agent a waiver of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 5.

 

Section 5.5.                                 Excess First Lien Obligations Not
Purchased.

 

Any Excess First Lien Obligations will, after the closing of the purchase of the
First Lien Obligations in accordance with this Section 5, remain Excess First
Lien Obligations for all purposes of this Agreement.

 

Section 5.6.                                 Actions after Purchase Closing.

 

(a)                                 Promptly after the closing of the purchase
of all Purchase Obligations, First Lien Agent will distribute the Purchase Price
to First Lien Claimholders in accordance with the terms of the First Lien Loan
Documents.

 

(b)                                 After the closing of the purchase of all
Purchase Obligations, the Purchasing Creditors may request that First Lien Agent
and the Collateral Agent immediately resign as administrative agent and
collateral agent under the First Lien Loan Documents, and Collateral Agent as
collateral agent hereunder, respectively, and First Lien Agent and Collateral
Agent will immediately resign if so requested. Upon such resignation, a new
administrative agent and, if applicable, a new collateral agent will be elected
or appointed in accordance with the First Lien Loan Documents.

 

19

--------------------------------------------------------------------------------


 

(c)                                  First Lien Agent will apply cash collateral
to reimburse Letter of Credit issuers for drawings under Letters of Credit, any
customary fees charged by the issuer in connection with such draws, and facing
or similar fees. After giving effect to each such payment, any remaining cash
collateral that exceeds the sum of the aggregate undrawn amount of all then
outstanding Letters of Credit and the aggregate facing and similar fees that
will accrue thereon through the stated maturity of such Letters of Credit
(assuming no drawings thereon before stated maturity) will be returned to the
Purchasing Creditors (as their interests appear). When all Letters of Credit
have been cancelled with the consent of the beneficiary thereof, expired, or
been fully drawn, and after all payments from the account described above have
been made, any remaining cash collateral will be returned to the Purchasing
Creditors, as their interests appear.

 

(d)                                 If for any reason other than the gross
negligence or willful misconduct of First Lien Agent, the cash collateral is
less than the amount owing with respect to a Letter of Credit described in the
preceding subsection (c), then the Purchasing Creditors will, in proportion to
their interests, promptly reimburse First Lien Agent (who will then pay the
issuing bank) the amount of the deficiency.

 

Section 5.7.                                 No Recourse or Warranties;
Defaulting Creditors.

 

(a)                                 First Lien Claimholders will be entitled to
rely on the statements, representations and warranties in the Purchase Notice
without investigation, even if First Lien Claimholders are notified that any
such statement, representation or warranty is not or may not be true.

 

(b)                                 The purchase and sale of the First Lien
Obligations under this Section 5 will be without recourse and without
representation or warranty of any kind by First Lien Claimholders, except that
First Lien Claimholders represent and warrant that on the Purchase Date,
immediately before giving effect to the purchase,

 

(1)                                 the principal of and accrued and unpaid
interest on the First Lien Obligations, and the fees and expenses thereof, are
as stated in the Assignment Agreement;

 

(2)                                 First Lien Claimholders own the First Lien
Obligations free and clear of any Liens (other than participation interests not
prohibited by the First Lien Credit Agreement, in which case the Purchase Price
will be appropriately adjusted so that the Purchasing Creditors do not pay
amounts represented by participation interests); and

 

(3)                                 each First Lien Claimholder has the full
right and power to assign its First Lien Obligations and such assignment has
been duly authorized by all necessary corporate action by such First Lien
Claimholder.

 

(c)                                  The obligations of First Lien Claimholders
to sell their respective Purchase Obligations under this Section 5 are several
and not joint and several. If a First Lien Claimholder (a Defaulting Creditor)
breaches its obligation to sell its Purchase Obligations under this Section 5,
no other First Lien Claimholder will be obligated to purchase the Defaulting
Creditor’s Purchase Obligations for resale to the holders of Second Lien
Obligations. A First Lien Claimholder that complies with this Section 5 will not
be in default of this Agreement or otherwise be deemed liable for any action or
inaction of any Defaulting Creditor, provided that nothing in this section
(c) will require the Purchasing Creditors to purchase less than all of the
Purchase Obligations.

 

(d)                                 Borrower, LRR Energy, and Guarantor
Subsidiaries irrevocably consent, and will use their best efforts to obtain any
necessary consent of each other Grantor, to any assignment effected to one or
more Purchasing Creditors pursuant to this Section 5.

 

20

--------------------------------------------------------------------------------


 

6.                                      Insolvency Proceedings

 

Section 6.1.                                 Use of Cash Collateral and DIP
Financing.

 

(a)                                 Until the Discharge of First Lien
Obligations up to the First Lien Cap with respect to the Capped Obligations and
in their entirety with respect to First Lien Obligations which are not Capped
Obligations, if an Insolvency Proceeding has commenced, Second Lien Agent, as
holder of a Lien on the Collateral, will not contest, protest or object to, and
each Second Lien Claimholder will be deemed to have consented to,

 

(1)                                 any use, sale or lease of “cash collateral”
(as defined in section 363(a) of the Bankruptcy Code); and

 

(2)                                 Borrower or any other Grantor obtaining DIP
Financing

 

if First Lien Agent consents in writing to such use, sale or lease, or DIP
Financing, provided that

 

(i)                                     Second Lien Agent otherwise retains its
Lien on the Collateral;

 

(ii)                                  any Second Lien Claimholder may seek
adequate protection as permitted by Section 6.4, “Adequate Protection,” and, if
such adequate protection is not granted, Second Lien Agent may object under this
Section 6.1 solely on such basis;

 

(iii)                               after taking into account the use of cash
collateral and the principal amount of any DIP Financing (after giving effect to
any Refinancing of First Lien Obligations) on any date, the sum of the then
outstanding principal amount of any First Lien Obligations and any DIP Financing
does not exceed the First Lien Cap on such date;

 

(iv)                              and such DIP Financing and the Liens securing
such DIP Financing are pari passu with or superior in priority to the then
outstanding First Lien Obligations and the Liens securing such First Lien
Obligations; and

 

(v)                                 the interest rate, fees, advance rates,
lending limits and sublimits are commercially reasonable under the
circumstances.

 

Upon written request from First Lien Agent, Second Lien Agent, as holder of a
Lien on the Collateral, will join any objection by First Lien Agent to the use,
sale, or lease of cash collateral for any purpose other than adequate protection
payments to Second Lien Claimholders.

 

(b)                                 Any customary “carve-out” or other similar
administrative priority expense or claim consented to in writing by First Lien
Agent to be paid prior to the Discharge of First Lien Obligations up to the
First Lien Cap with respect to the Capped Obligations and in their entirety with
respect to First Lien Obligations which are not Capped Obligations will be
deemed for purposes of Section 6.1(a)

 

(1)                                 to be a use of cash collateral; and

 

(2)                                 not to be a principal amount of DIP
Financing

 

at the time of such consent.

 

21

--------------------------------------------------------------------------------


 

No Second Lien Claimholder may provide DIP Financing to a Borrower or other
Grantor secured by Liens equal or senior in priority to the Liens securing any
First Lien Obligations, provided that if no First Lien Claimholder offers to
provide DIP Financing to the extent permitted under Section 6.1(a) on or before
the date of the hearing to approve DIP Financing, then a Second Lien Claimholder
may seek to provide such DIP Financing secured by Liens equal or senior in
priority to the Liens securing any First Lien Obligations, and First Lien
Claimholders may object thereto.

 

(c)                                  Nothing in this Section 6.1 limits or
impairs the right of Second Lien Agent to object to any motion regarding DIP
Financing (including a DIP Financing proposed by one or more First Lien
Claimholders) or cash collateral to the extent that

 

(1)                                 the objection could be asserted in an
Insolvency Proceeding by unsecured creditors generally, is consistent with the
other terms of this Section 6.1, and is not based on the status of any Second
Lien Claimholder as holder of a Lien; or

 

(2)                                 the DIP Financing does not meet the
requirements of Section 6.1 (a).

 

Section 6.2.                                 Sale of Collateral.

 

Second Lien Agent, as holder of a Lien on the Collateral and on behalf of the
Second Lien Claimholders, will not contest, protest or object, and will be
deemed to have consented pursuant to section 363(f) of the Bankruptcy Code, to a
Disposition of Collateral free and clear of its Liens or other interests under
section 363 of the Bankruptcy Code if First Lien Agent consents in writing to
the Disposition, provided that

 

(a)                                 either (i) pursuant to court order, the
Liens of Second Lien Claimholders attach to the net Proceeds of the Disposition
with the same priority and validity as the Liens held by Second Lien
Claimholders on such Collateral, and the Liens remain subject to the terms of
this Agreement or (ii) the Proceeds of a disposition of Collateral received by
First Lien Agent in excess of those necessary to achieve the Discharge of First
Lien Obligations, up to the First Lien Cap with respect to the Capped
Obligations and in their entirety with respect to First Lien Obligations which
are not Capped Obligations, are distributed in accordance with the UCC and
applicable law;

 

(b)                                 the net cash Proceeds of the Disposition
that are applied to First Lien Obligations permanently reduce the First Lien
Obligations pursuant to Section 4.1, “Application of Proceeds,” or if not so
applied, are subject to the rights of Second Lien Agent to object to any further
use notwithstanding Section 6.1(a); and

 

(c)                                  Second Lien Claimholders may credit bid on
the Collateral in any such Disposition in accordance with section 363(k) of the
Bankruptcy Code.

 

Notwithstanding the preceding sentence, Second Lien Claimholders may object to
any Disposition of Collateral that could be raised in an Insolvency Proceeding
by unsecured creditors generally so long as not otherwise inconsistent with the
terms of this Agreement.

 

Upon First Lien Agent’s request, Second Lien Agent, solely in its capacity as
holder of a Lien on Collateral, will join any objection asserted by First Lien
Agent to any Disposition of Collateral during an Insolvency Proceeding.

 

22

--------------------------------------------------------------------------------


 

Section 6.3.                                 Relief from the Automatic Stay.

 

Until the Discharge of First Lien Obligations up to the First Lien Cap with
respect to the Capped Obligations and in their entirety with respect to First
Lien Obligations which are not Capped Obligations, no Second Lien Claimholder
may, during any Standstill Period, seek relief from the automatic stay or any
other stay in an Insolvency Proceeding in respect of the Collateral without
First Lien Agent’s prior written consent or oppose any request by First Lien
Agent for relief from such stay, except to the extent that First Lien Agent
seeks or obtains relief from or modification of such stay, or a motion for
adequate protection permitted under Section 6.4 is denied by the Bankruptcy
Court.

 

Section 6.4.                                 Adequate Protection.

 

(a)                                 No Second Lien Claimholder will contest,
protest or object to

 

(1)                                 a request by a First Lien Claimholder for
“adequate protection” under any Debtor Relief Laws; or

 

(2)                                 an objection by a First Lien Claimholder to
a motion, relief, action or proceeding based on a First Lien Claimholder
claiming a lack of adequate protection.

 

(b)                                 Notwithstanding the preceding
Section 6.4(a), in an Insolvency Proceeding:

 

(1)                                 Except as permitted in this Section 6.4, no
Second Lien Claimholders may seek or request adequate protection or relief from
the automatic stay imposed by section 362 of the Bankruptcy Code or other relief
based upon a lack of adequate protection.

 

(2)                                 If a First Lien Claimholder is granted
adequate protection in the form of additional or replacement Collateral in
connection with a motion described in Section 6.1, “Use of Cash Collateral and
DIP Financing,” then Second Lien Agent may seek or request adequate protection
in the form of a Lien on such additional or replacement Collateral, which Lien
will be subordinated to the Liens securing the First Lien Obligations and any
DIP Financing (and all related Obligations) on the same basis as the other Liens
securing the Second Lien Obligations are subordinated to the Liens securing
First Lien Obligations under this Agreement.

 

(3)                                 Any claim by a Second Lien Claimholder under
section 507(b) of the Bankruptcy Code will be subordinate in right of payment to
any claim of First Lien Claimholders under section 507(b) of the Bankruptcy Code
and any payment thereof will be deemed to be Proceeds of Collateral, provided
that, subject to Section 6.7, “Reorganization Securities,” Second Lien
Claimholders will be deemed to have agreed pursuant to section 1129(a)(9) of the
Bankruptcy Code that such section 507(b) claims may be paid under a plan of
reorganization in any form having a value on the effective date of such plan
equal to the allowed amount of such claims.

 

(4)                                 So long as First Lien Agent is receiving
payment in cash of all Post-Petition Claims consisting of all interest at the
applicable rate under the First Lien Loan Documents, Second Lien Agent may seek
and, subject to the terms hereof, retain payments of Post-Petition Claims
consisting of interest at the applicable rate under the Second Lien Loan
Documents (“Second Lien Adequate Protection Payments”).  If a Second Lien
Claimholder receives Second Lien Adequate Protection Payments before the
Discharge of First Lien Obligations up to the First Lien Cap with respect to the
Capped Obligations and in their entirety with respect to First Lien Obligations
which are not Capped Obligations, then upon the effective date of any plan or
the conclusion or dismissal of any Insolvency Proceeding, the Second Lien
Claimholder will pay

 

23

--------------------------------------------------------------------------------


 

over to First Lien Agent pursuant to Section 4.1, “Application of Proceeds,” an
amount equal to the lesser of (i) the Second Lien Adequate Protection Payments
received by the Second Lien Claimholder and (ii) the amount necessary to
Discharge the First Lien Obligations. Notwithstanding anything herein to the
contrary, First Lien Claimholders will be deemed to have consented to, and
expressly waive their rights to object to the payment of Second Lien Adequate
Protection Payments.

 

Section 6.5.                                 First Lien Objections to Second
Lien Actions.

 

Subject to Section 3.1, “Who May Exercise Remedies,” nothing in this Section 6
limits a First Lien Claimholder from objecting in an Insolvency Proceeding or
otherwise to any action taken by a Second Lien Claimholder, including the Second
Lien Claimholder’s seeking adequate protection or asserting any of its rights
and remedies under the Second Lien Loan Documents or otherwise.

 

Section 6.6.                                 Avoidance; Reinstatement of
Obligations.

 

If a First Lien Claimholder or a Second Lien Claimholder receives payment or
property on account of a First Lien Obligation or Second Lien Obligation, and
the payment is subsequently invalidated, avoided, declared to be fraudulent or
preferential, set aside or otherwise required to be transferred to a trustee,
receiver, or the estate of Borrower or other Grantor (a “Recovery”), then, to
the extent of the Recovery, the First Lien Obligations or Second Lien
Obligations intended to have been satisfied by the payment will be reinstated as
First Lien Obligations or Second Lien Obligations, as applicable, on the date of
the Recovery, and no Discharge of First Lien Obligations will be deemed to have
occurred for all purposes hereunder. If this Agreement is terminated prior to a
Recovery, this Agreement will be reinstated in full force and effect, and such
prior termination will not diminish, release, discharge, impair, or otherwise
affect the obligations of the Parties from the date of reinstatement. Upon any
such reinstatement of First Lien Obligations, each Second Lien Claimholder will
deliver to First Lien Agent any Collateral or Proceeds thereof received between
the Discharge of First Lien Obligations and their reinstatement in accordance
with Section 4.3, “Payment Turnover.” No Second Lien Claimholder may benefit in
respect of its rights as a pre-petition secured creditor from a Recovery, and
any distribution made to a Second Lien Claimholder in respect of its rights as a
pre-petition secured creditor as a result of a Recovery will be paid over to
First Lien Agent for application to the First Lien Obligations in accordance
with Section 4.1, “Application of Proceeds.”

 

Section 6.7.                                 Reorganization Securities.

 

Nothing in this Agreement prohibits or limits the right of a Second Lien
Claimholder to receive and retain any debt or equity securities that are issued
by a reorganized debtor pursuant to a plan of reorganization or similar
dispositive restructuring plan in connection with an Insolvency Proceeding,
provided that any debt securities received by a Second Lien Claimholder on
account of a Second Lien Obligation that constitutes a “secured claim” within
the meaning of section 506(b) of the Bankruptcy Code will be paid over or
otherwise transferred to First Lien Agent for application in accordance with
Section 4.1, unless such distribution is made under a plan that is consented to
by the affirmative vote of all classes composed of the secured claims of First
Lien Claimholders.

 

If, in an Insolvency Proceeding, debt Obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
both on account of First Lien Obligations and on account of Second Lien
Obligations, then, to the extent the debt Obligations distributed on account of
the First Lien Obligations and on account of the Second Lien Obligations are
secured by Liens upon the same property, the

 

24

--------------------------------------------------------------------------------


 

provisions of this Agreement will survive the distribution of such debt
Obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt Obligations.

 

Section 6.8.                                 Post-Petition Claims.

 

(a)                                 No Second Lien Claimholder may oppose or
seek to challenge any claim by a First Lien Claimholder for allowance or payment
in any Insolvency Proceeding of First Lien Obligations consisting of
Post-Petition Claims.

 

(b)                                 No First Lien Claimholder may oppose or seek
to challenge in an Insolvency Proceeding a claim by a Second Lien Claimholder
for allowance and any payment permitted under Section 6.4, “Adequate
Protection,” of Second Lien Obligations consisting of Post-Petition Claims.

 

Section 6.9.                                 Waivers.

 

Second Lien Agent waives

 

(1)                                 any claim it may hereafter have against any
First Lien Claimholder arising out of any cash collateral or financing
arrangement or out of any grant of a securing interest in connection with the
Collateral in an Insolvency Proceeding, so long as such actions are not in
express contravention of the terms of this Agreement;

 

(2)                                 any right to assert or enforce any claim
under section 506(c) or 552 of the Bankruptcy Code as against First Lien
Claimholders or any of the Collateral to the extent securing the First Lien
Obligations; and

 

(3)                                 solely in its capacity as a holder of a Lien
on Collateral, any claim or cause of action that any Grantor may have against
any First Lien Claimholder.

 

Section 6.10.                          Separate Grants of Security and Separate
Classification.

 

The grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute two separate and distinct grants.
Because of, among other things, their differing rights in the Collateral, the
Second Lien Obligations, to the extent deemed to be “secured claims” within the
meaning of section 506(b) of the Bankruptcy Code, are fundamentally different
from the First Lien Obligations and must be separately classified in any plan of
reorganization in an Insolvency Proceeding. Second Lien Claimholders will not
seek in an Insolvency Proceeding to be treated as part of the same class of
creditors as First Lien Claimholders and will not oppose or contest any pleading
by First Lien Claimholders seeking separate classification of their respective
secured claims.

 

Section 6.11.                          Effectiveness in Insolvency Proceedings.

 

The Parties acknowledge that this Agreement is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of an Insolvency Proceeding. All references in this
Agreement to any Grantor will include such Person as a debtor-in-possession and
any receiver or trustee for such Person in an Insolvency Proceeding.

 

25

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous

 

Section 7.1.                                 Conflicts.

 

If this Agreement conflicts with the First Lien Loan Documents or the Second
Lien Loan Documents, this Agreement will control.

 

Section 7.2.                                 No Waivers; Remedies Cumulative;
Integration.

 

A Party’s failure or delay in exercising a right under this Agreement will not
waive the right, nor will a Party’s single or partial exercise of a right
preclude it from any other or further exercise of that or any other right.

 

The rights and remedies provided in this Agreement will be cumulative and not
exclusive of other rights or remedies provided by law.

 

This Agreement constitutes the entire agreement between the Parties and
supersedes all prior agreements, oral or written, relating to its subject
matter.

 

Section 7.3.                                 Effectiveness; Severability;
Termination.

 

This Agreement will become effective when executed and delivered by the Parties.

 

Each First Lien Claimholder and each Second Lien Claimholder waives any right it
may have under applicable law to revoke this Agreement or any provision of this
Agreement.

 

This Agreement will survive, and continue in full force and effect, in any
Insolvency Proceeding.

 

If a provision of this Agreement is prohibited or unenforceable in a
jurisdiction, the prohibition or unenforceability will not invalidate the
remaining provisions hereof, or invalidate or render unenforceable that
provision in any other jurisdiction.

 

Subject to Section 1.6 “Pledged Collateral” (subsections (d) and (h)),
Section 4.4, “Refinancing after Discharge of First Lien Obligations,”
Section 6.5, “First Lien Objections to Second Lien Actions,” and Section 6.6,
“Avoidance; Reinstatement of Obligations,” this Agreement will terminate and be
of no further force and effect

 

(a)                                 for First Lien Claimholders, upon the
Discharge of First Lien Obligations; and

 

(b)                                 for Second Lien Claimholders, upon the
termination of the Second Lien Obligations.

 

Section 7.4.                                 Modifications of this Agreement.

 

A modification or waiver of any provision of this Agreement will only be
effective if in writing signed on behalf of each Party or its authorized agent
and approved or consented to by the First Lien Agent and Second Lien Agent, and
a waiver will be a waiver only for the specific instance involved and will not
impair the rights of the Parties making the waiver or the obligations of the
other Parties to such Party in any other respect or at any other time; provided
that no modification of Section 2.2 shall be effective without the written
consent of the Required Lenders under each of the First Lien Credit Agreement
and Second Lien Credit Agreement. Notwithstanding the foregoing, neither
Borrower nor LRR Energy nor Guarantor Subsidiaries will have a right to consent
to or approve a modification of this Agreement except to the extent its rights
(whether under this Agreement, the First Lien Loan Documents, the Second Lien
Loan Documents or otherwise) are directly affected.

 

26

--------------------------------------------------------------------------------


 

Section 7.5.                                 Information Concerning Financial
Condition of Borrower and its Subsidiaries.

 

The First Lien Claimholders and Second Lien Claimholders will each be
responsible for keeping themselves informed of

 

(a)                                 the financial condition of the Grantors; and

 

(b)                                 all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or the Second Lien Obligations.

 

No First Lien Claimholders will have any duty to advise any Second Lien
Claimholder of information known to it regarding any such condition or
circumstances or otherwise.

 

If a First Lien Claimholder provides any such information to a Second Lien
Claimholder, said First Lien Claimholder will have no obligation to:

 

(a)                                 make, and it does not make, any express or
implied representation or warranty, including as to accuracy, completeness,
truthfulness or validity;

 

(b)                                 provide additional information on that or
any subsequent occasion;

 

(c)                                  undertake any investigation; or

 

(d)                                 disclose information that, pursuant to
applicable law or accepted or reasonable commercial finance practices, it
desires or is required to maintain as confidential.

 

No Second Lien Claimholders will have any duty to advise any First Lien
Claimholder of information known to it regarding any such condition or
circumstances or otherwise.

 

If a Second Lien Claimholder provides any such information to a First Lien
Claimholder, said Second Lien Claimholder will have no obligation to:

 

(e)                                  make, and it does not make, any express or
implied representation or warranty, including as to accuracy, completeness,
truthfulness or validity;

 

(f)                                   provide additional information on that or
any subsequent occasion;

 

(g)                                  undertake any investigation; or

 

(h)                                 disclose information that, pursuant to
applicable law or accepted or reasonable commercial finance practices, it
desires or is required to maintain as confidential.

 

Section 7.6.                                 No Reliance.

 

(a)                                 First Lien Agent acknowledges that it and
each other First Lien Claimholder has, independently and without reliance on any
Second Lien Claimholder, and based on documents and information the First Lien
Claimholder deemed appropriate, made its own credit analysis and decision to
enter into the First Lien Loan Documents and this Agreement, and will continue
to make its own credit decisions in taking or not taking any action under the
First Lien Loan Documents or this Agreement.

 

(b)                                 Second Lien Agent acknowledges that it and
each other Second Lien Claimholder has, independently and without reliance on
any First Lien Claimholder, and based on documents and information the Second
Lien Claimholder deemed appropriate, made its own credit analysis and decision
to enter into the Second Lien Loan Documents and this Agreement, and will
continue to make its own

 

27

--------------------------------------------------------------------------------


 

credit decisions in taking or not taking any action under the Second Lien Loan
Documents or this Agreement.

 

(c)                                  First Lien Agent and Second Lien Agent
acknowledges that it and each other First Lien Claimholder and Second Lien
Claimholder, respectively, has, independently and without reliance on any the
Collateral Agent, and based on documents and information the First Lien
Claimholder and Second Lien Claimholder deemed appropriate, made its own credit
analysis and decision to enter into the Lien Loan Documents and the Second Lien
Loan Documents, respectively, and this Agreement, and will continue to make its
own credit decisions in taking or not taking any action under the First Lien
Loan Documents, Second Lien Loan Documents or this Agreement.

 

Section 7.7.                                 No Warranties; Independent Action.

 

(a)                                 Except as otherwise expressly provided
herein,

 

(1)                                 no Second Lien Claimholder has made any
express or implied representation or warranty to any First Lien Claimholder,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any Second Lien Loan Document, the ownership
of any Collateral or the perfection or priority of any Liens thereon; and

 

(2)                                 each Second Lien Claimholder may manage and
supervise its loans and extensions of credit under the Second Lien Loan
Documents in accordance with applicable law and as it may otherwise, in its sole
discretion, deem appropriate.

 

(b)                                 Except as otherwise expressly provided
herein,

 

(1)                                 no First Lien Claimholder has made any
express or implied representation or warranty to any Second Lien Claimholder,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any First Lien Loan Document, the ownership
of any Collateral or the perfection or priority of any Liens thereon; and

 

(2)                                 each First Lien Claimholder may manage and
supervise its loans and extensions of credit under the First Lien Loan Documents
in accordance with law and as it may otherwise, in its sole discretion, deem
appropriate.

 

(c)                                  No Second Lien Claimholder will have any
duty to any First Lien Claimholder, and no First Lien Claimholder will have any
duty to any Second Lien Claimholder, to act or refrain from acting in a manner
that allows, or results in, the occurrence or continuance of an event of default
or default under any agreements with Borrower or any other Grantor (including
the First Lien Loan Documents and the Second Lien Loan Documents), regardless of
any knowledge thereof that it may have or be charged with.

 

(d)                                 The Collateral Agent has not made any
express or implied representation or warranty to any First Lien Claimholder or
Second Lien Claimholder, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any First Lien Loan
Document or Second Lien Loan Document, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Each First Lien Claimholder and
Second Lien Claimholder may manage and supervise its loans and extensions of
credit under the First Lien Loan Documents or Second Lien Loan Documents,
respectively, in accordance with law and as it may otherwise, in its sole
discretion, deem appropriate. The Collateral Agent shall not have any duty to
any First Lien Claimholder or Second Lien Claimholder to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with Borrower or any other
Grantor (including the First Lien Loan

 

28

--------------------------------------------------------------------------------


 

Documents and the Second Lien Loan Documents), regardless of any knowledge
thereof that it may have or be charged with.

 

Section 7.8.                                 Subrogation.

 

If a Second Lien Claimholder pays or distributes cash, property, or other assets
to a First Lien Claimholder under this Agreement, the Second Lien Claimholder
will be subrogated to the rights of the First Lien Claimholder with respect to
the value of the payment or distribution, provided that the Second Lien
Claimholder waives such right of subrogation until the Discharge of First Lien
Obligations up to the First Lien Cap with respect to the Capped Obligations and
in their entirety with respect to First Lien Obligations which are not Capped
Obligations. Such payment or distribution will not reduce the Second Lien
Obligations.

 

Section 7.9.                                 Applicable Law; Jurisdiction;
Waiver of Jury Trial; Service.

 

The Provisions of Section 12.09 of the First Lien Credit Agreement shall apply
to this Agreement and such provisions are hereby incorporated in this
Section 7.9 by reference, mutatis mutandis, as a part hereof.

 

Section 7.10.                          Notices.

 

(a)                                 Any notice to Collateral Agent, a First Lien
Claimholder or a Second Lien Claimholder under this Agreement must also be given
to Collateral Agent, First Lien Agent and Second Lien Agent, respectively.
Unless otherwise expressly provided herein, notices must be in writing and will
be deemed to have been given on the date of receipt. For the purposes hereof,
the address of each Party will be as set forth below the Party’s name on the
signature pages hereto, or at such other address as the Party may designate by
notice to the other Parties.

 

(b)                                 Failure to give a notice or copies as
required by Section 2.4, “Notice of Modifications,” Section 3.4, “Notice of
Exercise,” or Section 3.1(e) regarding notice of Discharge of First Lien
Obligations will not affect the effectiveness or validity of any modification or
of this Agreement, impose any liability on any First Lien Claimholder or Second
Lien Claimholder, or waive any rights of any Party.

 

Section 7.11.                          Further Assurances.

 

First Lien Agent, Second Lien Agent, Collateral Agent and Borrower will each
take such further action and will execute and deliver such additional documents
and instruments (in recordable form, if requested) as Collateral Agent, First
Lien Agent or Second Lien Agent may reasonably request to effectuate the terms
of and the Lien priorities contemplated by this Agreement.

 

Section 7.12.                          Successors and Assigns.

 

This Agreement is binding upon and inures to the benefit of each First Lien
Claimholder, each Second Lien Claimholder, and their respective successors and
assigns. However, no provision of this Agreement will inure to the benefit of a
trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of Borrower or other Grantor, including where such estate or
creditor representative is the beneficiary of a Lien securing Collateral by
virtue of the avoidance of such Lien in an Insolvency Proceeding.

 

If either First Lien Agent or Second Lien Agent resigns or is replaced pursuant
to the First Lien Credit Agreement or Second Lien Credit Agreement, as
applicable, its successor will be a party to this

 

29

--------------------------------------------------------------------------------


 

Agreement with all the rights, and subject to all the obligations of this
Agreement. Notwithstanding any other provision of this Agreement, this Agreement
may not be assigned to any Person except as expressly contemplated herein.

 

Section 7.13.                          Authorization.

 

By its signature hereto, each Person signing this Agreement on behalf of a Party
represents and warrants to the other Parties that it is duly authorized to
execute this Agreement.

 

Section 7.14.                          No Third Party Beneficiaries.

 

No Person is a third-party beneficiary of this Agreement. None of Borrower, any
other Grantor, or any other creditor thereof, has any rights hereunder, and
neither Borrower nor any Grantor may rely on the terms hereof. Nothing in this
Agreement impairs the Obligations of Borrower and the other Grantors to pay
principal, interest, fees and other amounts as provided in the First Lien Loan
Documents and the Second Lien Loan Documents. Except to the extent expressly
provided in this Agreement, no Person will have a right to notice of a
modification to, or action taken under, this Agreement or any First Lien
Collateral Document (including the release or impairment of any Collateral)
other than as a lender under the First Lien Credit Agreement, and then only to
the extent expressly provided in the First Lien Loan Documents. Except to the
extent expressly provided in this Agreement, no Person will have a right to
notice of a modification to, or action taken under, this Agreement or any Second
Lien Collateral Document (including the release or impairment of any Collateral)
other than as a lender under the Second Lien Credit Agreement, and then only to
the extent expressly provided in the Second Lien Loan Documents.

 

Section 7.15.                          No Indirect Actions.

 

Unless otherwise expressly stated, if a Party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
Party but is intended to have substantially the same effects as the prohibited
action.

 

Section 7.16.                          Counterparts.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement or any document or
instrument delivered in connection herewith by telecopy or PDF or other
electronic means will be effective as delivery of a manually executed
counterpart of this Agreement or such other document or instrument, as
applicable, and each Party utilizing telecopy, PDF or other electronic means for
delivery will deliver a manually executed original counterpart to each other
Party on request.

 

Section 7.17.                          Resignation.

 

Any of the Collateral Agent, the First Lien Agent or the Second Lien Agent may
resign at any time for any reason. The resignation and replacement of the First
Lien Agent shall be governed by the provisions of Section 11.06 of the First
Lien Credit Agreement. The resignation and replacement of the Second Lien Agent
shall be governed by the provisions of Section 11.06 of the Second Lien Credit
Agreement. Upon the resignation of the Collateral Agent, the First Lien Agent
shall have the right to appoint a successor Collateral Agent. Both the First
Lien Agent and the Second Lien Agent acting

 

30

--------------------------------------------------------------------------------


 

together may remove the Collateral Agent. The resignation or removal of the
Collateral Agent shall be effective after thirty (30) days, even if no successor
is appointed.

 

Section 7.18.                          Original Grantors, Additional Grantors.

 

Borrower and each other Grantor on the date of this Agreement will constitute
the original Grantors party hereto. The original Grantors will cause each
Subsidiary of Borrower which becomes a Grantor after the date hereof to
contemporaneously become a party hereto (as a Guarantor Subsidiary) by executing
and delivering a joinder agreement (in form and substance satisfactory to First
Lien Agent) to First Lien Agent. The Parties further agree that, notwithstanding
any failure to take the actions required by the immediately preceding sentence,
each Person that becomes a Grantor at any time (and any security granted by any
such Person) will be subject to the provisions hereof as fully as if it
constituted a Guarantor Subsidiary party hereto and had complied with the
requirements of the immediately preceding sentence.

 

8.                                      Definitions

 

Section 8.1.                                 Defined Terms.

 

Unless otherwise stated or the context otherwise clearly requires, the following
terms have the following meanings:

 

Affiliate means, for a specified Person, another Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the specified Person. For these purposes, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and “controlled” has a
correlative meaning.

 

Bankruptcy Code means the federal Bankruptcy Code.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized or required
by law to remain closed.

 

Collateral means all of the property of any Grantor, whether real, personal, or
mixed, that is (or is required to be) both First Lien Collateral and Second Lien
Collateral, including any property subject to Liens granted pursuant to
Section 6, “Insolvency Proceedings,” to secure both First Lien Obligations and
Second Lien Obligations,

 

DIP Financing means the obtaining of credit or incurring debt secured by Liens
on the Collateral pursuant to section 364 of the Bankruptcy Code (or similar
Debtor Relief Laws).

 

Discharge of First Lien Obligations means, except to the extent otherwise
expressly provided in Section 5, “Purchase of First Lien Obligations by Second
Lien Claimholders,”

 

31

--------------------------------------------------------------------------------


 

(a)                                 payment in full of the principal of and
interest (including interest accruing on or after the commencement of an
Insolvency Proceeding, whether or not such interest would be allowed in the
proceeding) on all outstanding Indebtedness included in the First Lien
Obligations,

 

(b)                                 payment in full of all other First Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (other than indemnification
Obligations for which no claim or demand for payment, whether oral or written,
has been made at such time),

 

(c)                                  termination or expiration of any
commitments to extend credit that would be First Lien Obligations (other than
pursuant to Swap Agreements, in each case as to which satisfactory arrangements
have been made with the applicable Lender or Affiliate), and

 

(d)                                 termination or cash collateralization (in an
amount and manner reasonably satisfactory to First Lien Agent, but in no event
greater than 105% of the aggregate undrawn face amount) of all Letters of
Credit.

 

Discharge of Second Lien Obligations means

 

(e)                                  payment in full of the principal of and
interest (including interest accruing on or after the commencement of an
Insolvency Proceeding, whether or not such interest would be allowed in the
proceeding) on all outstanding Indebtedness included in the Second Lien
Obligations,

 

(f)                                   payment in full of all other Second Lien
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (other than indemnification
Obligations for which no claim or demand for payment, whether oral or written,
has been made at such time), and

 

(g)                                  termination or expiration of any
commitments to extend credit that would be Second Lien Obligations.

 

Disposition means any sale, lease, exchange, transfer, assignment, conveyance,
farm-out, transfer or other disposition.

 

Enforcement Action means an action under applicable law to

 

(h)                                 foreclose, execute, levy, or collect on,
take possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise dispose of (whether publicly or
privately), Collateral, or otherwise exercise or enforce remedial rights with
respect to Collateral under the First Lien Loan Documents or the Second Lien
Loan Documents (including by way of setoff, recoupment, notification of a public
or private sale or other disposition pursuant to the UCC or other applicable
law, notification to account debtors, notification to depositary banks under
deposit account control agreements, or exercise of rights under landlord
consents, if applicable),

 

(i)                                     solicit bids from third Persons to
conduct the liquidation or disposition of Collateral or to engage or retain
sales brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral,

 

(j)                                    to receive a transfer of Collateral in
satisfaction of Indebtedness or any other Obligation secured thereby, or

 

32

--------------------------------------------------------------------------------


 

(k)                                 to otherwise enforce a security interest or
exercise another right or remedy, as a secured creditor or otherwise, pertaining
to the Collateral at law, in equity, or pursuant to the First Lien Loan
Documents or Second Lien Loan Documents (including the commencement of
applicable legal proceedings or other actions with respect to all or any portion
of the Collateral to facilitate the actions described in the preceding clauses,
and exercising voting rights in respect of equity interests comprising
Collateral), provided that “Enforcement Action” will not be deemed to include
the commencement of, or joinder in filing of a petition for commencement of, an
Insolvency Proceeding against the owner of Collateral.

 

Equity Interest means, for any Person, shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Equity Interest.

 

First Lien Collateral means the assets of any Grantor, whether real, personal,
or mixed, as to which a Lien is granted as security for a First Lien Obligation.

 

First Lien Collateral Documents means the “Security Instruments” defined in the
First Lien Credit Agreement, and any other documents or instruments granting a
Lien on real or personal property to secure a First Lien Obligation or granting
rights or remedies with respect to such Liens.

 

First Lien Lenders means the “Lenders” from time to time under and as defined in
the First Lien Loan Documents.

 

First Lien Loan Documents means

 

(l)                                     the First Lien Credit Agreement and the
“Loan Documents” defined in the First Lien Credit Agreement,

 

(m)                             each other agreement, document, or instrument
securing, providing for, or evidencing an Obligation under the First Lien Credit
Agreement, and

 

(n)                                 any other document or instrument executed or
delivered at any time in connection with Borrower’s Obligations under the First
Lien Credit Agreement, including any guaranty of or grant of Collateral to
secure such Obligations, and any intercreditor or joinder agreement to which
holders of First Lien Obligations are parties, and

 

(o)                                 each other agreement, document or instrument
securing, providing for, or evidencing any DIP Financing provided by the First
Lien Lenders and deemed consented to by the Second Lien Lenders pursuant to
Section 6.1, “Use of Cash Collateral and DIP Financing,”to the extent effective
at the relevant time, provided, that any such documents or instruments to which
any First Lien Claimholder is a party in connection with a DIP financing (other
than a DIP financing deemed consented to by Second Lien Lenders pursuant to
Section 6.1, “Use of Cash Collateral and DIP Financing”) will not be deemed
First Lien Loan Documents unless so designated in writing by First Lien Agent.

 

Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

33

--------------------------------------------------------------------------------


 

Indebtedness means and includes all Obligations that constitute “Indebtedness”
under the First Lien Credit Agreement or the Second Lien Credit Agreement, as
applicable.

 

Insolvency Proceeding means

 

(p)                                 a voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to a Grantor,

 

(q)                                 any other voluntary or involuntary
insolvency, reorganization, or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization, or other similar case or proceeding
with respect to a Grantor or a material portion of its property,

 

(r)                                    a liquidation, dissolution,
reorganization, or winding up of a Grantor, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or

 

(s)                                   an assignment for the benefit of creditors
or other marshaling of assets and liabilities of a Grantor.

 

Lien means any interest in Property (as defined in the First Lien Credit
Agreement) securing an obligation owed to, or a claim by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or
contingent, and including but not limited to (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes
or (b) production payments and the like payable out of Oil and Gas Properties
(as defined in the First Lien Credit Agreement).  The term “Lien” shall include
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which they have
acquired or hold subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

modify, as applied to any document or obligation, includes

 

(t)                                    modification by amendment, supplement,
termination or replacement of the document or obligation,

 

(u)                                 any waiver of a provision (including waivers
by course of conduct), and

 

(v)                                 the settlement or release of any claim,

 

whether oral or written, and regardless of whether the modification is in
conformity with the provisions of the document or obligation governing
modifications.

 

Obligations means all obligations of every nature of a Person owed to any
obligee under an agreement, whether for principal, interest or payments for
early termination, fees, expenses, indemnification, or otherwise, and all
guaranties of any of the foregoing, whether absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against any Person of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

34

--------------------------------------------------------------------------------


 

Party means a party to this Agreement.

 

Person means any natural person, corporation, limited liability company, trust,
business trust, joint venture, association, company, partnership, Governmental
Authority, or other entity.

 

Post-Petition Claims means interest, fees, costs, expenses, and other charges
that pursuant to the First Lien Credit Agreement or the Second Lien Credit
Agreement continue to accrue after the commencement of an Insolvency Proceeding,
to the extent such interest, fees, expenses, and other charges are allowed or
allowable under Debtor Relief Laws or in the Insolvency Proceeding.

 

Proceeds means (a) all “proceeds,” as defined in Article 9 of the UCC, of the
Collateral, and (b) whatever is recovered when Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily, including any
additional or replacement Collateral provided during any Insolvency Proceeding
and any payment or property received in an Insolvency Proceeding on account of
any “secured claim” (within the meaning of section 506(b) of the Bankruptcy Code
or similar Debtor Relief Laws).

 

Refinance means, for any Indebtedness, to refinance, replace, refund or repay,
or to issue other Indebtedness in exchange or replacement for such Indebtedness
in whole or in part, whether with the same or different lenders, agents, or
arrangers. “Refinanced” and “Refinancing” have correlative meanings.

 

Second Lien Collateral means all of the property of any Grantor, whether real,
personal, or mixed, as to which a Lien is granted as security for a Second Lien
Obligation.

 

Second Lien Collateral Documents means the security documents defined in the
Second Lien Credit Agreement, and any other documents or instruments granting a
Lien on real or personal property to secure a Second Lien Obligation or granting
rights or remedies with respect to such Liens.

 

Second Lien Lenders means the “Lenders” from time to time under and as defined
in the Second Lien Loan Documents.

 

Second Lien Loan Documents means

 

(w)                               the Second Lien Credit Agreement and the “Loan
Documents” defined in the Second Lien Credit Agreement,

 

(x)                                 each other agreement, document or instrument
securing, providing for, or evidencing an Obligation under the Second Lien
Credit Agreement, and

 

(y)                                 any other document or instrument executed or
delivered at any time in connection with Borrower’s Obligations under the Second
Lien Credit Agreement, including any guaranty of or grant of Collateral to
secure such Obligations, and any intercreditor or joinder agreement to which
holders of Second Lien Obligations are parties.

 

to the extent effective at the relevant time.

 

Subsidiary means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than

 

35

--------------------------------------------------------------------------------


 

50% of the ordinary voting power (irrespective of whether or not at the time
Equity Interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency) or, in
the case of a partnership, any general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

Swap Agreement mean any agreement with respect to any swap, forward, future or
derivative transaction (including floors, caps and collars) or option or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

 

UCC means the Uniform Commercial Code (or any similar legislation) as in effect
in any applicable jurisdiction.

 

Section 8.2.                                 Usages.

 

Unless otherwise stated or the context clearly requires otherwise:

 

Agents. References to First Lien Agent or Second Lien Agent will refer to First
Lien Agent or Second Lien Agent acting on behalf of itself and on behalf of all
of the other First Lien Claimholders or Second Lien Claimholders, respectively.
Actions taken by First Lien Agent or Second Lien Agent pursuant to this
Agreement are meant to be taken on behalf of itself and the other First Lien
Claimholders or Second Lien Claimholders, respectively,

 

Singular and plural. Definitions of terms apply equally to the singular and
plural forms.

 

Masculine and feminine. Pronouns will include the corresponding masculine,
feminine, and neuter forms.

 

Will and shall. “Will” and “shall” have the same meaning.

 

Time periods. In computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until” and “ending on” (and the like) mean “to
but excluding.”

 

When action may be taken. Any action permitted under this Agreement may be taken
at any time and from time to time.

 

Time of day. All indications of time of day mean Houston, Texas time.

 

Including. “Including” means “including, but not limited to.”

 

Or. “A or B” means “A or B or both.”

 

Statutes and regulations. References to a statute refer to the statute and all
regulations promulgated under or implementing the statute as in effect at the
relevant time. References to a specific

 

36

--------------------------------------------------------------------------------


 

provision of a statute or regulation include successor provisions. References to
a section of the Bankruptcy Code also refer to any similar provision of Debtor
Relief Laws.

 

Agreements. References to an agreement (including this Agreement) refer to the
agreement as amended at the relevant time.

 

Governmental agencies and self-regulatory organizations. References to a
governmental or quasi-governmental agency or authority or a self-regulatory
organization include any successor agency, authority, or self-regulatory
organization.

 

Section references. Section references refer to sections of this Agreement.
References to numbered sections refer to all included sections. For example, a
reference to Section 6 also refers to Sections 6.1, 6.1(a), etc. References to a
section or article in an agreement, statute or regulation include successor and
renumbered sections and articles of that or any successor agreement, statute, or
regulation.

 

Successors and assigns. References to a Person include the Person’s permitted
successors and assigns.

 

Herein, etc. “Herein,” “hereof,” “hereunder,” and words of similar import refer
to this Agreement in its entirety and not to any particular provision.

 

Assets and property. “Asset” and “property” have the same meaning and refer to
both real and personal, tangible and intangible assets and property, including
cash, securities, accounts, and general intangibles.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

LRE Operating, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

 

Jaime R. Casas

 

 

Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

LRR Energy, L.P.,

 

as Parent Guarantor

 

 

 

By: LRE GP, LLC

 

Its: General Partner

 

 

 

 

By:

/s/ Jaime R. Casas

 

 

 

Jaime R. Casas

 

 

 

Vice President, Chief Financial Officer and Secretary

 

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as First Lien Administrative Agent

 

 

 

 

 

By:

/s/ Michael Real

 

Name:

Michael Real

 

Title:

Director

 

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO ENERGY CAPITAL, INC.,

 

as Second Lien Administrative Agent

 

 

 

 

 

By:

/s/ Christopher C. Carter

 

Name:

Christopher C. Carter

 

Title:

Director

 

Signature Page to Intercreditor Agreement

 

--------------------------------------------------------------------------------